TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 13, 2015



                                      NO. 03-15-00301-CR


                                     Ex parte Jose C. Loredo




        APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the county court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the county court’s order.

Therefore, the Court affirms the county court’s order. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.